The accused in this case was charged with a violation of the Hood Act (Act No. 39 of 1921 [Ex. Sess.]), viz. with *Page 905 
unlawfully manufacturing intoxicating liquor for beverage purposes. In a motion for a bill of particulars the accused asked to be informed as to the time and place the alleged offense was committed and the kind and quantity of liquor manufactured. In response to the motion for a bill of particulars the district attorney answered that the kind of liquor manufactured was "corn whisky," and that the time and place of manufacture were fully set forth in the indictment. The court held this answer sufficient. The ruling is correct. State v. Lewis, 105 So. 243,159 La. 109.
Counsel for the accused requested the trial judge to charge himself that certain facts had been established in the case and that these facts entitled the accused to an acquittal. The judge declined to give the requested charge for reasons the pertinent part of which are as follows:
  "Answering defendant's discussion of facts, will say that the proof was sufficient to convince the court beyond a reasonable doubt of the guilt of the accused. The court refused to charge as to what facts were proved or not proved, in the case, * * * but the court offered to file a written charge to himself as to the law in the case, but the same was not requested by counsel for defendant."
In proper cases, and upon timely request, the judge is required to charge himself the law applicable to the case. This was done.
From the record it appears that the trial judge had before him evidence tending to establish the essential averments of the indictment, and that this evidence convinced him beyond a reasonable doubt of the guilt of the accused. We are not concerned with the sufficiency of the evidence, for, in criminal cases, our jurisdiction is limited to questions of law alone. In State v. Reynolds, 104 So. 746, 158 La. 869, this court said:
  "Each of the facts and circumstances set forth in the bills of exception was relevant and admissible, and, if nothing more, afforded a reasonable inference of defendants' guilt of the *Page 906 
act charged. In its last analysis, therefore, the case presents only questions of fact which it is sought to have this court review under the guise of requesting the district judge to charge himself as to what facts are sufficient to justify a conviction."
We find no error in the record which will warrant us in disturbing the verdict and sentence in this case. Therefore the judgment and sentence are affirmed.